JUSTICE GARCIA, dissenting in part: I agree with the majority that the probate court disallowed certain fees sought by the petitioner because the court concluded the disallowed attorney fees did not benefit the estate. It is well established law that the probate court, in the exercise of its discretion, determines the reasonable fees an attorney may receive for legal services rendered to an estate. In re Estate of Healy, 137 Ill. App. 3d 406, 410, 484 N.E.2d 890 (1985) (“compensation may be awarded only for work *** reasonably required for the proper performance of the legal services involved”). “We have previously held that because the determination of reasonable attorney fees rests in the sound discretion of the trial court, ‘[e]ven where the trial court has, in its calculations, included improper fees or excluded recoverable fees, this court will not disturb the judgment unless “the total fees and costs awarded *** was [so excessive or] so inadequate as to amount to a clear abuse of discretion by the court.” [Citation.]’ ” Guerrant v. Roth, 334 Ill. App. 3d 259, 273, 777 N.E.2d 499 (2002), quoting Sampson v. Miglin, 279 Ill. App. 3d 270, 281, 664 N.E.2d 281 (1996). Against this standard, I cannot agree with the majority’s finding that “[t]he petitioner’s time expended in [responding to spurious pleadings]” was in the interest of the estate (395 Ill. App. 3d at 279), where no such finding was made by the probate court. “[T]he determination as to whether fees should be disallowed is a matter peculiarly within the discretion of the probate court.” In re Estate of Halas, 159 Ill. App. 3d 818, 831, 512 N.E.2d 1276 (1987). This is so because “[t]he probate court has the necessary skill and knowledge to decide what is fair and reasonable compensation for legal services.” In re Estate of Marks, 74 Ill. App. 3d 599, 604, 393 N.E.2d 538 (1979). Unlike the majority, I find no basis in the record to conclude that the probate court may have abused its discretion in disallowing fees for the petitioner’s efforts in responding to what we all agree are properly characterized as “spurious pleadings.” It follows that there is no need to remand this matter for “clarification.” 395 Ill. App. 3d at 279. To the extent clarification is needed, the remand should direct the probate court to determine in the first instance whether the attorney fees charged to respond to spurious filings benefitted the estate, a matter within the probate court’s discretion. Even if it falls to us to determine whether the estate benefitted by the petitioner’s expenditure of time in responding to spurious filings, the record does not support the majority’s affirmative finding. Filings that are transparently spurious require little, if any, response. I submit that it was well within the probate court’s skill and knowledge to recognize spurious filings, no less so than the petitioner was able to do. It follows that it was within the probate court’s discretion to conclude that the time the petitioner spent on responding to spurious filings was not in the best interest of the estate, because the responses highlighted the obvious. I am unconvinced that the large amount of fees and costs disallowed by the probate court requires anything more than that which the probate court set forth in its ruling. There is no need for a partial remand.